This is an appeal upon questions of law from an order of the Court of Common Pleas of Hamilton County granting summary judgment in favor of the defendant as to the claim of Shirley Martin only.
Examination of the pleadings, depositions and affidavits, which constitute the matter upon which the court below relied in disposing of the motion for summary judgment, convinces us that there exist genuine issues of material fact.
The granting of judgment as a matter of law where such issues exist is violative of R. C. 2311.041.
Therefore, the judgment of the Court of Common Pleas is reversed and the cause remanded for further proceedings according to law.
Judgment reversed.
SHANNON, P. J., HILDEBRANT and HESS, JJ., concur. *Page 98